Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 1 of 23




               EXHIBIT G
                      Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 2 of 23
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                             District
                                                       __________     of Delaware
                                                                   District of __________

          Consumer Financial Protection Bureau                                 )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      17-1323 (MN)
  The National Collegiate Master Student Loan Trust,                           )
                         et al.                                                )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                 Chaitman LLP, 465 Park Ave, NY, NY 10022

                                                       (Name of person to whom this subpoena is directed)

     ’ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
See Schedule A attached hereto.


 Place: Alston & Bird LLP                                                              Date and Time:
           90 Park Avenue, 15th Floor                                                                    02/19/2019 9:00 am
           New York, NY 10016-1387

          The deposition will be recorded by this method:                     Audiovisual and stenographic.

       ’ Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material: See Schedule B attached hereto.




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        12/21/2018
                                   CLERK OF COURT
                                                                                         OR
                                                                                                                s/William Hao
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
GSS Data Services, Inc., as Administrator                               , who issues or requests this subpoena, are:
William Hao, Alston & Bird LLP, 90 Park Ave, NY, NY 10016, william.hao@alston.com, 212.210.9400

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 3 of 23
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 17-1323 (MN)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                  .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00    .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                         Reset
                       Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 4 of 23

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 5 of 23



                                    SCHEDULE A
                            TO SUBPOENA TO CHAITMAN LLP


I. TOPICS

       1.      The scope of authority of McCarter & English or any other attorney purporting to

act on behalf of the NCSLTs, including (i) to execute a proposed consent judgment or consent

order in connection with a CFPB enforcement action (whether filed administratively or in federal

court) on behalf of the NCSLTs, (ii) in connection with the Investigation and/or Action, or (iii) to

otherwise act on behalf of the NCSLTs;

       2.      The scope of authority of VCG (including Donald Uderitz), including the

authority to select a representative or retain a law firm to execute a proposed consent judgment

or consent order in connection with a CFPB enforcement action (whether filed administratively

or in federal court), or otherwise act on behalf of the NCSLTs;

       3.      The legal opinion that was referenced on page 7 of Plaintiff Consumer Financial

Protection Bureau’s Consolidated Response to Motions to Intervene, dated Nov. 1, 2017 and

filed in connection with the Action (Dkt. No. 54);

       4.      Any Notice and Opportunity to Respond and Advise (“NORA”) letter issued by

the CFPB to the NCSLTs, including the responses purportedly provided on behalf of the

NCSLTs to such NORA letters;

       5.      Any actual or potential conflict between: (i) the Trust Related Agreements, and

(ii) the Proposed Consent Judgment or any prior drafts of a proposed consent judgment or

consent order related to the Investigation or Action;

       6.      The need to obtain approval from entities other than the NCSLTs (including any

member of the Intervenor Group) to avoid or eliminate any actual or potential conflict between:
           Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 6 of 23



(i) the Trust Related Agreements, and (ii) the Proposed Consent Judgment or any prior drafts of a

proposed consent judgment or consent order against the NCSLTs related to the Investigation or

Action;

          7.    The nature and extent of requirements for approval from entities other than the

NCSLTs (including any member of the Intervenor Group) to avoid or eliminate any conflict

between: (i) provisions in the Trust Related Agreements, and (ii) provisions in the Proposed

Consent Judgment or any prior drafts of a contemplated consent enforcement action against the

NCSLTs;

          8.    The negotiation of the Proposed Consent Judgment;

          9.    The effects the Proposed Consent Judgment would have on (i) the NCSLTs,

including effects on their governance, revenue streams, and payment structures and priorities; (ii)

VCG; (iii) the Noteholders, and (iv) the members of the Intervenor Group;

          10.   Any request from VCG to Wilmington Trust Company to enter into the Proposed

Consent Judgment or any other consent resolution of the Investigation with respect to the

NCSLTs, including Wilmington Trust Company’s decision declining to execute such a consent

and VCG’s response to Wilmington Trust Company’s declination;

          11.   Any request from VCG to McCarter & English to enter into the Proposed Consent

Judgment or other consent to resolve the Investigation;

          12.   Any analysis or communications that concern VCG’s authority to issue directions

to Wilmington Trust Company concerning the National Collegiate Master Student Loan Trust

absent the consent of Ambac;

          13.   VCG’s involvement in McCarter & English’s purported representation of the

NCSLTs in connection with the Investigation and the Action;
        Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 7 of 23



       14.    Wilmington Trust Company’s refusal to execute the Proposed Consent Judgment,

and VCG’s response to Wilmington Trust Company’s refusal;

       15.    VCG’s request to McCarter & English to enter into the Proposed Consent

Judgment, including VCG’s reasons and rationale for the request;

       16.    Communications between Chaitman and BPA concerning the NCSLTs;

       17.    Communications between Chaitman and the law firm of DiCello Levitt & Casey

LLC concerning the NCSLTs, the Investigation, or the Action;

       18.    Efforts to ascertain the authority of VCG or any law firm or entity purporting to

act on behalf of the NCSLTs;

       19.    The denial of Ambac Assurance Corporation’s July 14, 2017 books and records

request concerning the negotiation of the Proposed Consent Judgment;

       20.    Chaitman’s records, including billing records, concerning any work purportedly

performed on behalf of the NCSLTs;

       21.    The nature of Chaitman’s, McCarter & English’s, and BPA’s engagements with

the NCSLTs, including the extent to which Chaitman, McCarter & English, or BPA was engaged

to advance the interests of the NCSLTs, the Noteholders, and Ambac.
        Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 8 of 23



II. DEFINITIONS

       1.     The term “Intervenor Group” refers to intervenors Ambac Assurance Corporation;

GSS Data Services, Inc.; Waterfall Eden Master Fund, Ltd.; Waterfall Delta Offshore Master

Fund, LP; Waterfall Sandstone Fund, LP.; Baldr Sherwood Fund, Inc.; One William Street

Capital Master Fund, Ltd.; OWS ABS Master Fund II, LP; OWS COF I Master, LP; OWS Credit

Opportunity I, LLC; OWS Global Fixed Income Fund (USD-Hedged), Ltd.; LibreMax Master

Fund, Ltd.; LibreMax Value Master Fund, Ltd.; LibreMax MSW Fund, Ltd.; AG Mortgage

Value Partners Master Fund, L.P.; AG TCDRS, L.P.; AG Pisgah, L.P.; AG Super RMBS, LLC;

and AG Opportunistic Whole Loan Select, L.P.; Pennsylvania Higher Education Assistance

Agency; Transworld Systems, Inc.; U.S. Bank, National Association; and Wilmington Trust

Company.

       2.     The term “CFPB” refers to plaintiff Consumer Financial Protection Bureau or the

Bureau of Consumer Financial Protection, and its affiliates, assigns, predecessors, officers,

directors, employees, agents, representatives, partners, contractors and anyone else acting or

purporting to act on the CFPB’s behalf.

       3.     The term “Action” means CFPB v. National Collegiate Master Student Loan

Trust et al., No. 1:17-cv-01323-MN (D. Del.).

       4.     The term “Investigation” means the investigation conducted by the CFPB and

referenced in its complaint filed against the Trusts in CFPB v. National Collegiate Master

Student Loan Trust et al., No. 1:17-cv-01323-MN (D. Del.) (Dkt. 1).

       5.     The term “Ambac” means Ambac Assurance Corporation.

       6.     The term “Noteholders” refers to holders of Notes in the NCSLTs.

       7.     The term “Notes” refers to the notes issued by the NCSLTs.
           Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 9 of 23



          8.    The term “NCSLTs” refer to the defendants, the fifteen Delaware statutory trusts

referred to as the National Collegiate Student Loan Trusts, which are the National Collegiate

Master Student Loan Trust, NCSLT 2003-1, NCSLT 2004-1, NCSLT 2004-2, NCSLT 2005-1,

NCSLT 2005-2, NCSLT 2005-3, NCSLT 2006-1, NCSLT 2006-2, NCSLT 2006-3, NCSLT

2006-4, NCSLT 2007-1, NCSLT 2007-2, NCSLT 2007-3, and NCSLT 2007-4.

          9.    The term “Chaitman” refers to the law firm Chaitman LLP and its affiliates,

member firms, assigns, predecessors, officers, directors, board members, employees, agents,

representatives, partners, contractors and anyone else acting or purporting to act on Chaitman’s

behalf.

          10.   The term “McCarter & English” refers to the law firm McCarter & English, LLP

and its affiliates, member firms, assigns, predecessors, officers, directors, board members,

employees, agents, representatives, partners, contractors and anyone else acting or purporting to

act on McCarter & English’s behalf.

          11.   The term “DiCello Levitt & Casey” refers to the law firm DiCello Levitt & Casey

LLC and its affiliates, member firms, assigns, predecessors, officers, directors, board members,

employees, agents, representatives, partners, contractors and anyone else acting or purporting to

act on DiCello Levitt & Casey’s behalf.

          12.   The term “BPA” refers to Boston Portfolio Advisors, Inc. and its affiliates,

assigns, predecessors, officers, directors, board members, employees, agents, representatives,

partners, contractors and anyone else acting or purporting to act on BPA’s behalf.

          13.   The term “VCG” refers to VCG Securities, LLC; VCG Owners Trust; VCG

Special Opportunities Master Fund, Ltd.; NC Owners, LLC; NC Residuals Owners Trust; CeCe

& Co. Ltd., LLC; Pathmark Associates, LLC; all employees, members, agents, consultants, and
         Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 10 of 23



all other persons acting or purporting to act on behalf of, or under the control of, each of the

foregoing; Donald Uderitz; and Jorge Rodriguez-Lugo; and anyone else acting or purporting to

act on VCG’s behalf.

        14.        The term “Proposed Consent Judgment” refers to the Consent Judgment that the

CFPB submitted to the court for approval in the Action on September 18, 2017, and includes,

without limitation, any prior drafts of the Proposed Consent Judgment as well as any prior drafts

of any contemplated consent enforcement action against the NCSLTs.

        15.        The term “Trust Related Agreements” refers to (1) agreements included within

the definition of “Trust Related Agreements” set forth in the Trust Agreements, including the

Trust Agreements, Indentures, and other agreements executed by the Owner Trustee; (2)

agreements executed in reliance on agreements executed by the Owner Trustee (such as the

McCarter & English retention letter), and (3) any “Basic Documents” as that term is defined in

the Indentures, including servicing agreements.

        16.        The term “Threshold Issues” refers to those Threshold Issues set out in the

scheduling order dated November 29, 2018 entered in this Action (Dkt. 99).

        17.        “Concerning” or “concern” mean in any way, directly or indirectly, constituting,

alluding to, commenting on, comprising, considering, constituting, describing, discussing,

evidencing, identifying, mentioning, pertaining to, referring to, regarding, relating to, relevant to,

representing, showing, suggesting, underlying, or otherwise involving the subject matter of the

specified topic.

        18.        The words “and,” “or,” and “any” shall be construed as necessary to bring within

the scope of these topics any information that otherwise might be construed to be outside the

scope of any of them.
        Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 11 of 23



       19.     The words “including,” “include,” or “includes” are used in their broadest sense

and are not meant to be limiting. Any list following these terms contains illustrative examples of

the types of information covered by the above-listed topics, but the list is without limitation and

does not constitute an exclusive, all-encompassing, or exhaustive listing of all information

covered by each the topic.

       20.     Use of a singular noun shall be construed to include the plural noun, and use of a

plural noun shall be construed to include the singular noun.

       21.     The use of a verb in any tense shall be construed as the use of that verb in all

other tenses whenever necessary to bring within the scope of the topics information that might

otherwise be construed to be outside their scope.
        Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 12 of 23



                                    SCHEDULE B
                            TO SUBPOENA TO CHAITMAN LLP


I. DOCUMENTS REQUESTED

       All Documents and communications concerning the Investigation, the Action, and the

Proposed Consent Judgment that relate to the Threshold Issues set forth in the Scheduling Order,

including:

       1.      Any information or communications exchanged between the CFPB, on the one

hand, and VCG, McCarter & English, Chaitman, Dicello Levitt & Casey LLC, Boston Portfolio

Advisors, or any other entities representing or purporting to represent the NCSLTs or VCG, or

any of their principals or representatives, on the other hand;

       2.      Any information or communications exchanged between McCarter & English, on

the one hand, and VCG, Chaitman, Dicello Levitt & Casey LLC, Boston Portfolio Advisors, or

any other entities representing or purporting to represent the NCSLTs or VCG, or any of their

principals or representatives, on the other hand;

       3.      The scope of authority of McCarter & English or any other attorney purporting to

act on behalf of the NCSLTs, including (i) to execute a proposed consent judgment or consent

order in connection with a CFPB enforcement action (whether filed administratively or in federal

court) on behalf of the NCSLTs, (ii) in connection with the Investigation and/or Action, or (iii) to

otherwise act on behalf of the NCSLTs;

       4.      The scope of authority of VCG (including Donald Uderitz), including the

authority to select a representative or retain a law firm to execute a proposed consent judgment

or consent order in connection with a CFPB enforcement action (whether filed administratively

or in federal court), or otherwise act on behalf of the NCSLTs;



                                                    1
          Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 13 of 23



          5.    The legal opinion that was referenced on page 7 of Plaintiff Consumer Financial

Protection Bureau’s Consolidated Response to Motions to Intervene, dated Nov. 1, 2017 and

filed in connection with the Action (Dkt. No. 54), and any drafts of the referenced legal opinion

and any documents cited in the legal opinion;

          6.    Any Notice and Opportunity to Respond and Advise (“NORA”) letter issued by

the CFPB to the NCSLTs, including the responses purportedly provided on behalf of the

NCSLTs to such NORA letters;

          7.    Any actual or potential conflict between: (i) the Trust Related Agreements, and

(ii) the Proposed Consent Judgment or any prior drafts of a proposed consent judgment or

consent order related to the Investigation or Action;

          8.    The need to obtain approval from entities other than the NCSLTs (including any

member of the Intervenor Group) to avoid or eliminate any actual or potential conflict between:

(i) the Trust Related Agreements, and (ii) the Proposed Consent Judgment or any prior drafts of a

proposed consent judgment or consent order against the NCSLTs related to the Investigation or

Action;

          9.    VCG’s authority to issue directions to Wilmington Trust Company with respect to

the NCSLTs in connection with the Investigation or Action, including with respect to the Master

Trust, absent the consent of Ambac;

          10.   Any request from VCG to Wilmington Trust Company to enter into the Proposed

Consent Judgment or any other consent resolution of the Investigation with respect to the

NCSLTs, including Wilmington Trust Company’s decision declining to execute such a consent

and VCG’s response to Wilmington Trust Company’s declination;




                                                 2
        Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 14 of 23



       11.     Any request or instruction from VCG to McCarter & English to enter into the

Proposed Consent Judgment or other consent to resolve the Investigation;

       12.     Communications between Chaitman and BPA concerning the NCSLTs;

       13.     Communications between Chaitman and the law firm of DiCello Levitt & Casey

LLC concerning the NCSLTs, the Investigation, or the Action;

       14.     Efforts to ascertain the authority of VCG or any law firm or entity purporting to

act on behalf of the NCSLTs;

       15.     The denial of Ambac Assurance Corporation’s July 14, 2017 books and records

request concerning the negotiation of the Proposed Consent Judgment;

       16.     Chaitman’s billing records concerning any work purportedly performed on behalf

of the NCSLTs;

       17.     Each different draft of a proposed enforcement action (including a proposed

consent judgment or consent order, and any accompanying complaint or statement of factual

findings) against the NCSLTs, including drafts communicated to or received from VCG and

communications between the CFPB and VCG concerning the drafts or terms of a consent

judgment or consent order; and

       18.     The effects the Proposed Consent Judgment would have on (i) the NCSLTs,

including effects on their governance, revenue streams, and payment structures and priorities; (ii)

VCG; (iii) the Noteholders, and (iv) the members of the Intervenor Group; and

       19.     The engagement letter between McCarter & English and Chaitman dated March

6, 2016, any drafts of such engagement letter, and any other engagement letters, whether in draft

or final form, between McCarter & English and any of Chaitman, VCG, or any of their principals

or representatives that relate in any way to the NCSLTs.



                                                3
        Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 15 of 23



II. DEFINITIONS

       1.     The term “Intervenor Group” refers to intervenors Ambac Assurance Corporation;

GSS Data Services, Inc.; Waterfall Eden Master Fund, Ltd.; Waterfall Delta Offshore Master

Fund, LP; Waterfall Sandstone Fund, LP.; Baldr Sherwood Fund, Inc.; One William Street

Capital Master Fund, Ltd.; OWS ABS Master Fund II, LP; OWS COF I Master, LP; OWS Credit

Opportunity I, LLC; OWS Global Fixed Income Fund (USD-Hedged), Ltd.; LibreMax Master

Fund, Ltd.; LibreMax Value Master Fund, Ltd.; LibreMax MSW Fund, Ltd.; AG Mortgage

Value Partners Master Fund, L.P.; AG TCDRS, L.P.; AG Pisgah, L.P.; AG Super RMBS, LLC;

and AG Opportunistic Whole Loan Select, L.P.; Pennsylvania Higher Education Assistance

Agency; Transworld Systems, Inc.; U.S. Bank, National Association; and Wilmington Trust

Company.

       2.     The term “CFPB” refers to plaintiff Consumer Financial Protection Bureau or the

Bureau of Consumer Financial Protection, and its affiliates, assigns, predecessors, officers,

directors, employees, agents, representatives, partners, contractors and anyone else acting or

purporting to act on the CFPB’s behalf.

       3.     The term “Action” means CFPB v. National Collegiate Master Student Loan

Trust et al., No. 1:17-cv-01323-MN (D. Del.).

       4.     The term “Investigation” means the investigation conducted by the CFPB and

referenced in its complaint filed against the Trusts in CFPB v. National Collegiate Master

Student Loan Trust et al., No. 1:17-cv-01323-MN (D. Del.) (Dkt. 1).

       5.     The term “Ambac” means Ambac Assurance Corporation.

       6.     The term “Noteholders” refers to holders of Notes in the NCSLTs.

       7.     The term “Notes” refers to the notes issued by the NCSLTs.



                                                4
          Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 16 of 23



          8.    The term “NCSLTs” refer to the defendants, the fifteen Delaware statutory trusts

referred to as the National Collegiate Student Loan Trusts, which are the National Collegiate

Master Student Loan Trust, NCSLT 2003-1, NCSLT 2004-1, NCSLT 2004-2, NCSLT 2005-1,

NCSLT 2005-2, NCSLT 2005-3, NCSLT 2006-1, NCSLT 2006-2, NCSLT 2006-3, NCSLT

2006-4, NCSLT 2007-1, NCSLT 2007-2, NCSLT 2007-3, and NCSLT 2007-4.

          9.    The term “Chaitman” refers to the law firm Chaitman LLP and its affiliates,

member firms, assigns, predecessors, officers, directors, board members, employees, agents,

representatives, partners, contractors and anyone else acting or purporting to act on Chaitman’s

behalf.

          10.   The term “DiCello Levitt & Casey” refers to the law firm DiCello Levitt & Casey

LLC and its affiliates, member firms, assigns, predecessors, officers, directors, board members,

employees, agents, representatives, partners, contractors and anyone else acting or purporting to

act on DiCello Levitt & Casey’s behalf.

          11.   The term “McCarter & English” refers to the law firm McCarter & English, LLP

and its affiliates, member firms, assigns, predecessors, officers, directors, board members,

employees, agents, representatives, partners, contractors and anyone else acting or purporting to

act on McCarter & English’s behalf.

          12.   The term “BPA” refers to Boston Portfolio Advisors, Inc. and its affiliates,

assigns, predecessors, officers, directors, board members, employees, agents, representatives,

partners, contractors and anyone else acting or purporting to act on BPA’s behalf.

          13.   The term “VCG” refers to VCG Securities, LLC; VCG Owners Trust; VCG

Special Opportunities Master Fund, Ltd.; NC Owners, LLC; NC Residuals Owners Trust; CeCe

& Co. Ltd., LLC; Pathmark Associates, LLC; all employees, members, agents, consultants, and



                                                5
        Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 17 of 23



all other persons acting or purporting to act on behalf of, or under the control of, each of the

foregoing; Donald Uderitz; and Jorge Rodriguez-Lugo; and anyone else acting or purporting to

act on VCG’s behalf.

       14.     The term “Proposed Consent Judgment” refers to the Consent Judgment that the

CFPB submitted to the court for approval in the Action on September 18, 2017, and includes,

without limitation, any prior drafts of the Proposed Consent Judgment as well as any prior drafts

of any contemplated consent enforcement action against the NCSLTs.

       15.     The term “Trust Related Agreements” refers to (1) agreements included within

the definition of “Trust Related Agreements” set forth in the Trust Agreements, including the

Trust Agreements, Indentures, and other agreements executed by the Owner Trustee; (2)

agreements executed in reliance on agreements executed by the Owner Trustee (such as the

McCarter & English retention letter), and (3) any “Basic Documents” as that term is defined in

the Indentures, including servicing agreements.

       16.     The term “Threshold Issues” refers to those Threshold Issues set out in the

scheduling order dated November 29, 2018 entered in this Action (Dkt. 99).

       17.     The term “Document” is coextensive with the use of that term in Federal Rule of

Civil Procedure 34(a).

       18.     “Concerning” or “concern” mean in any way, directly or indirectly, constituting,

alluding to, commenting on, comprising, considering, constituting, describing, discussing,

evidencing, identifying, mentioning, pertaining to, referring to, regarding, relating to, relevant to,

representing, showing, suggesting, underlying, or otherwise involving the subject matter of the

specified topic.




                                                  6
        Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 18 of 23



       19.     The words “and,” “or,” and “any” shall be construed as necessary to bring within

the scope of these topics any information that otherwise might be construed to be outside the

scope of any of them.

       20.     The words “including,” “include,” or “includes” are used in their broadest sense

and are not meant to be limiting. Any list following these terms contains illustrative examples of

the types of information covered by the above-listed topics, but the list is without limitation and

does not constitute an exclusive, all-encompassing, or exhaustive listing of all information

covered by each the topic.

       21.     Use of a singular noun shall be construed to include the plural noun, and use of a

plural noun shall be construed to include the singular noun.

       22.     The use of a verb in any tense shall be construed as the use of that verb in all

other tenses whenever necessary to bring within the scope of the topics information that might

otherwise be construed to be outside their scope.


III. INSTRUCTIONS

       1.      Unless explicitly stated otherwise in a particular Request, the period covered by

these Requests is January 1, 2011 to the present.

       2.      In responding to the Requests, furnish all responsive documents that are available

to you, including documents in the possession of your subsidiaries, affiliates, parent companies,

agents, advisors, attorneys, representatives or anyone else acting on your behalf or otherwise

subject to your control.

       3.      In responding to the Requests, make a diligent search of your records, electronic

files and of any other papers and materials in your possession or available to your

representatives. In the event that you are able to provide only part(s) of the document(s) called


                                                7
        Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 19 of 23



for in any particular Request, provide all document(s) that you are able to provide and state the

reason, if any, for the inability to provide the remainder.

       4.       When a request uses one of the terms defined above, the definition is incorporated

by reference.

       5.       If Chaitman perceives any ambiguity in construing a request, set forth (1) the

language Chaitman considers ambiguous, (2) the interpretation used by Chaitman in responding

to the request, and (3) whether Chaitman has withheld documents on the basis of its

interpretation. No document should be withheld on the basis of a grammatical parsing of any

request (e.g., the tense of a verb, the use of the plural instead of the singular, the use of “and”

instead of “or”).

       6.       If any responsive document is subject to destruction under any document

retention or destruction policy, the document should be exempted from any scheduled

destruction until the conclusion of this litigation or otherwise permitted by the Court.

       7.       If Chaitman is aware of any responsive documents that once existed but now have

been destroyed, discarded, or otherwise cannot be found, then Chaitman’s response must identify

the following information for each document: (1) the last-known custodian of the document;

(2) whether the document was destroyed, discarded, or lost; (3) the date on which the document

was destroyed, discarded, or lost; (4) the manner in which the document was destroyed or

discarded; (5) the reasons for destroying or discarding the document; (6) the person who

authorized or carried out the act of destroying or discarding the document; (7) any efforts made

to retrieve the document; and (8) a description of the document, including a summary of its

contents, the name and title of its author, and the names and titles of any person who reviewed

the document or had knowledge of its contents.



                                                  8
        Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 20 of 23



       8.       If any document is withheld under a claim of privilege or the attorney work-

product doctrine, provide the following information:

             a. A description of the subject matter of the document, the title of the document, the

                type of document (e.g., memorandum, letter, report), and the names and titles of

                the author, addressee, and any other recipients. In addition to providing their

                names and titles, identify whether each person is an attorney.

             b. An identification of which privilege or protection applies and the basis for

                claiming the privilege or protection.

       9.       If only a portion of a responsive document is privileged against disclosure, you

must produce the responsive non-privileged portion of the document in redacted form, provided

that the redacted material is identified and the basis for the claim of privilege stated.

       10.      Each Request calls for the production of electronically stored information (“ESI”)

associated with responsive documents and any ESI that is otherwise responsive. Unless

otherwise agreed, ESI shall be produced in compliance with the Data Delivery Standards

annexed hereto as Exhibit 1.

       11.      The Requests are not intended to be duplicative.            All Requests should be

responded to fully and to the extent not covered by any other individual Requests.

       12.      Chaitman has a continuing obligation to supplement its responses and its

production if it obtains or becomes aware of additional documents after the date of its initial

responses.




                                                  9
        Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 21 of 23



                        Exhibit 1 – Data Delivery Standards
Electronically Stored Information (“ESI”) must be produced in the form in which it is ordinarily
maintained or in a form that is reasonably usable.

The use of file de-duplication methodologies in preparing productions is becoming more
commonplace. If your production will be de-duplicated it is vital that you 1) preserve any unique
metadata associated with the duplicate files, for example, custodian name, and, 2) make that
unique metadata part of your production.

In the event produced files require the use of proprietary software not commonly found in the
workplace, Plaintiff will explore other format options with the producing party.

ESI Production Specifications

   1. ESI should be produced as Group IV, 300 DPI, single-page TIFF images. File names
      cannot contain spaces.

       Documents that can not be converted to Tiff (video, audio, applications, etc.) should be
       produced in native format. Also, documents that can become unwieldy when converted
       to Tiff (spreadsheets, databases, source code, large diagrams, etc.) should be produced
       in native format. For documents produced natively, create a single page place holder
       sheet bearing the bates number, file name and file type of the document being
       produced.

       Plaintiff reserves the right to request native files for any produced document.

   2. An Opticon load file (OPT) must be provided. The Opticon load file is a page level load
      file, with each line representing one image.

       Below is a sample:

       IMG00001,VOL01,D:\IMAGES\001\IMG00001.TIF,Y,,,3
       IMG00002,VOL01,D:\IMAGES\001\IMG00002.TIF,,,,
       IMG00003,VOL01,D:\IMAGES\001\IMG00003.TIF,,,,
       IMG00004,VOL01,D:\IMAGES\001\IMG00004.TIF,Y,,,2
       IMG00005,VOL01,D:\IMAGES\001\IMG00005.TIF,,,,

       The fields are, from left to right:
           Field One – (IMG00001) – The page identifier
           Field Two – (VOL01) – The volume identifier – not required
           Field Three – (D:\IMAGES\001\IMG00001.TIF) – a path to the image to be
               loaded
           Field Four – (Y) – Document marker – a “Y” indicates the start of a unique
               document.
           Field Five – (blank) – Can be used to indicate box
           Field Six – (blank) – Can be used to indicate folder
           Field Seven – (3) – often used to store page count but not required




                                                10
            Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 22 of 23



        3. Extracted text of a document must be delivered on a document level. All text for a single
           document should be contained within one file. The name of the file should be the first
           page of the document (BEGDOC.txt). If there are non-searchable electronic documents
           and the text cannot be extracted, Kasowitz requires OCR text be provided for those
           documents.

        4. A Concordance\Relativity load file must be delivered with the requested fields and
           metadata as shown in the table below. If specific fields cannot be provided for a
           particular document, the field should be left blank. In the case of email, the email image
           will be the parent, and attachment(s) will be the child/children; email images/parents and
           attachments/children must be bates numbered consecutively and sorted by email
           image/parent followed by attachment/child.


           The delimiters for the file must be as follows (Concordance default):

                    Comma – ASCII character 20 (¶)
                    Quote – ASCII character 254 (þ)
                    Newline – ASCII character 174 (®)

       Field Name                        Sample Data                               Comment
PRODBEG                   ABC0000001                                   First bates number of
                                                                       electronic document
PRODEND                   ABC0000002                                   Last bates number of electronic
                                                                       document
PRODBEGATT                ABC0000001                                   First bates number of the first
                                                                       page in a parent/child email
                                                                       relationship
PRODENDATT                ABC0000010                                   Last bates number of the last
                                                                       page in a parent/child email
                                                                       relationship
CUSTODIAN                 John Doe                                     Owner of the email/document
FROM                      John Doe                                     Sender of email
TO                        Jane Doe Smith                               Direct or Primary Recipient(s)
                                                                       of email (listed in To field
CC                        Fred Murray                                  Secondary Recipient(s) of
                                                                       email (listed in CC field)
BCC                       Jake Johnson                                 Blind Recipient(s) of email
                                                                       (listed in BCC field)
SUBJECT                   This is a document                           Subject line of email
DATE_SENT                 10/15/2007                                   Date email was sent
                                                                       (MMDDYYYY)
TIME_SENT                 9:00 AM                                      Time email was sent
LINK                      \NativeFiles\test.xls                        Link to native file on the media
                                                                       received



                                                   11
           Case 1:19-mc-00209-AT Document 9-7 Filed 04/22/19 Page 23 of 23



FILE_EXTEN             PST (email); DOC (Word)                        File extension of the email,
                                                                      attachment, or loose e-file
FILE_NAME              Document.doc, jdoe.pst                         The file name of the email
                                                                      attachment or loose e-file
AUTHOR                 John Doe                                       The author of the email
                                                                      attachment or loose e-file
DATE_CREATED           10/15/2007                                     The create date of the email
                                                                      attachment or loose e-file
                                                                      (MMDDYYYY)
DATE_MODIFIED          10/15/2007                                     The modified date of the email
                                                                      attachment or loose e-file
DATE_ACCESSED          10/17/2005                                     The last accessed date of the
                                                                      email attachment or loose e-file
PRINTED_DATE           10/15/2006                                     The date the document was
                                                                      last printed
ORIGINALFILEPATH       Smith.pst\Personal Folders\Inbox               The path to the email in the
                                                                      mailbox or loose e-file
FILESIZE               125                              Size of file in KB
MD5HASH                7E8D6F38A8BB6FD50279B274E2E11406 MD5 Hash value of the file

     5. Plaintiff requires that the delivery be sent either electronically or on a CD, DVD, or
        external USB hard drive, whichever results in the least number of items.

  Hard Copy Collections

     1. Image files must be produced in Group IV, 300 DPI, single-page TIFF format. File
        names cannot contain spaces.

     2. A database load file (delimited text) must be produced with, at a minimum, the
        PRODBEG, PRODEND, BEGATTACH, and ENDATTACH. The delimiters for the file
        must be as follows (Concordance default):

                Comma – ASCII character 20 (¶)
                Quote – ASCII character 254 (þ)
                Newline – ASCII character 174 (®)

     3. OCR text must be delivered with all hard copy documents scanned into electronic form.
        All text for a single document should be contained within one file. The name of the file
        should be the first page of the document (PRODBEG.txt).

     4. An Opticon load file (OPT) must be provided for hard copy productions.




                                                  12
